Citation Nr: 0501808	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  04-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an effective date earlier than March 1, 
2002, for the award of service connection for fibromyalgia.

2. Entitlement to service connection for a chronic back 
disorder.  

3. Entitlement to service connection for a chronic right knee 
disorder.

4. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from May 1990 to October 1997.  
The veteran served in Southwest Asia from January 1991 to May 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Boston, 
Massachusetts, and Jackson, Mississippi, Regional Offices 
(ROs).  In an October 2001 rating decision, the RO denied the 
veteran's claims of entitlement to service connection 
fibromyalgia, headaches, blackouts, PTSD, and nonservice-
connected permanent and total evaluation.  The Board observes 
that the RO initially denied several of the veteran's claims 
as not well grounded in July 1999, but reconsidered those, 
and other claims in light of the Veterans Claims Assistance 
Act in its October 2001 rating decision.  

In October 2001, the RO received the veteran's notice of 
disagreement as to the issues of service connection for 
fibromyalgia, back pain, right knee pain, headaches, and 
PTSD.  In December 2001, the veteran's accredited 
representative informed the RO regarding the veteran's change 
of address; therefore, jurisdiction of this case was 
transferred to the RO in Jackson, Mississippi. 

In February 2004, the RO provided the statement of the case 
(SOC) regarding the issues of right knee injury, residuals of 
back injury, and PTSD.  In a February 2004 rating decision, 
the RO established service connection for fibromyalgia with 
aches and pains, fatigue, headaches, sleep disturbance, 
history of depression, and multiple tender trigger points; 
assigned an evaluation of 40 percent; and assigned an 
effective date of March 1, 2002.  In April 2004, the RO 
received the veteran's Substantive Appeal.  In an April 2004 
statement, the veteran informed the RO that he disagreed with 
the assigned effective date for service connection for 
fibromyalgia.  In July 2004, the RO issued the statement of 
the case for entitlement to an earlier effective date prior 
to March 1, 2002, for service connection for fibromyalgia.  
In an August 2004 statement, the veteran withdrew his request 
for a hearing.

A review of the record reflects that a motion to advance on 
the docket was filed in December 2004.  By letter dated in 
December 2004, the Board ruled favorably on the motion to 
advance this case on the docket.  See 38 C.F.R. § 20.900 (c) 
(2004).

FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  In a rating decision dated June 28, 1999, the RO denied a 
claim for an award of symptoms related to fibromyalgia.  On 
August 3, 1999, the RO issued a copy of the rating decision 
and VA Form 4107, which informed the veteran of the laws and 
regulations on his right to appeal.  The record does not show 
that a notice of disagreement with the August 3, 1999, rating 
decision was filed within the appeal period.

3.  The RO received an application to reopen the veteran's 
claim for symptoms related to fibromyalgia on October 23, 
2000.  

4. Service medical records show that the veteran exhibited 
some symptoms of fibromyalgia.

5. Post-service medical records show diagnosis of 
fibromyalgia.

6. VA examiner opined that the veteran manifested some 
symptoms of fibromyalgia while in military service.

7. Post-service medical evidence does not show diagnosis of a 
current back or a right knee disorder.

8. The medical evidence contains a current, clear medical 
diagnosis of PTSD.

9. The veteran's PTSD has been diagnosed based on his in-
service stressors.

10. Evidence shows that the veteran's claimed stressors 
actually occurred.


CONCLUSIONS OF LAW

1.  The July 28, 1999, rating decision, which denied a claim 
for service connection for sleep disorder, chest pain, 
headaches, blackouts, joint pain, and fatigue is final.  
38 U.S.C.A. § 7105(b) (West 2002); Section 7(b) of the 
Veterans Claims Assistance Act of 2000 (VCAA) (2000).  

2. The criteria for an effective date prior to March 1, 2002 
for the award of service connection for fibromyalgia have 
been met. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 
1991 and 2002); 38 C.F.R. § 3.303, 3.400(b)(2)(i) (2004).

3. A chronic back or right knee disorder was not incurred or 
aggravated as a result of active duty service. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2004).

4. PTSD was incurred as a result of active duty service. 38 
U.S.C.A. §§ 101(16), 1110, 1131, 1154, 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date

A. Relevant Evidence

The veteran's May 1990 service entry physical examination 
shows abnormal diagnosis of ankles.  His in-service medical 
records show complaints of headaches, abdominal and leg pain; 
and history of fainting (see January 1992, January 1994, 
January 19996, October 1996 records).  His August 1997 
separation physical examination shows normal evaluations, but 
his report of medical history shows complaints of suicide 
attempt, painful joints, severe headaches, dizziness, and 
infrequent indigestion.

In February 1999, the RO received the Veteran's Application 
for Compensation or Pension for various symptoms, such as 
headaches, joint pain, and fatigue.  On May 3, 1999, VA 
provided notice to the veteran regarding his appointment for 
VA compensation examinations.  In a July 1999 rating 
decision, the RO denied the veteran's claims for the various 
symptoms for lack of evidence of a chronic disability and/or 
an undiagnosed illness.  In August 1999, the RO provided the 
veteran with a copy of the rating decision.  The veteran 
never appealed the July 1999 rating decision.  In October 
2000, the RO received an application to reopen the claims for 
entitlement to service connection for the numerous symptoms.  

Post-service medical evidence includes VA compensation 
examinations.  In a December 2000 joint examination, the 
examiner outlined a history of the veteran's service medical 
records which included complaints of aches and pains of 
multiple joints and all over his body, fatigue, and 
difficulty with sleeping since 1992.  Diagnosis of history of 
fibromyalgia with aches and pains, fatigue, headaches, sleep 
disturbance, history of depression, multiple tender trigger-
points, more than 14 areas consistent with fibromyalgia 
syndrome was advanced.  In a February 2003 VA fibromyalgia 
examination report, the examiner noted that the veteran 
claims file showed complaints of back pain, headaches, 
syncope, and depression but no complaints of fatigue or 
arthritis.  Diagnosis of fibromyalgia by history was 
advanced.  The examiner opined that the diagnosis of 
fibromyalgia was made in December 2000 but the onset of the 
disease was difficult to determine.  The examiner further 
opined that the veteran had headaches, sleep disturbance, and 
depression, which are all associated with the condition 
[fibromyalgia], while in the military.  

B. Laws, Regulations, and Analysis

The veteran contends that he is entitled to an effective date 
earlier than March 1, 2002, for the award of service 
connection for fibromyalgia.  The Board observes that in July 
28, 1999, the RO denied the veteran's claim of service 
connection for the various symptoms and issued a copy of the 
rating decision to the veteran on August 3, 1999, which 
included VA Form 4107 explaining the veteran's right to 
appeal.  

The threshold question to be answered is whether the veteran 
submitted a timely notice of disagreement from the July 28, 
1999, rating decision.  If he had not submitted a timely 
notice of agreement, then the July 1999, rating decision is 
final and the appeal as to that rating decision fails.  In 
that case, the Board will only review the appeal as to the 
February 2004 rating decision.  

Under 38 U.S.C.A. § 7105(a), "Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal . . . ."  Section 7105(b) further states, 
in relevant part:  

(1) [A] notice of disagreement shall be 
filed within one year from the date of 
mailing of notice of the result of 
initial review or determination.  Such 
notice, and appeals, must be in writing 
and be filed with the activity which 
entered the determination with which 
disagreement is expressed . . . .  

(2)  Notices of disagreement, and 
appeals, must be in writing and may be 
filed by the claimant, the claimant's 
legal guardian, or such accredited 
representative, attorney, or authorized 
agent as may be selected by the claimant 
or legal guardian.  

38 U.S.C.A. § 7105(b)(1)-(2).  As stated in 38 C.F.R. 
§ 20.201:  A written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  See 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The 
Board has thoroughly reviewed the evidence and is unable to 
locate any correspondence within the appeal period that can 
reasonably be construed as a notice of disagreement.  

Furthermore, in his January 2001 statement, the veteran 
asserted that his claim should be reopened in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  Section 
7(b)(1) of the VCAA provides that in the case of a claim for 
benefits denied or dismissed as described in paragraph (2), 
the Secretary of VA shall, upon the request of the claimant 
order the claim readjudicated under chapter 51 of such title, 
as amended by this act, as if the denial or dismissal had not 
been made (emphasis added).  Section 7(b)(2) of the VCAA 
defined these denials or dismissals as those that meet the 
following two criteria: (a) they became final during the 
period beginning on July 14, 1999, and ending on the date of 
the enactment" of the VCAA (November 9, 2000) and (b) they 
were issued because the claim was not well grounded.  See 38 
U.S.C.A. §§ 5104, 7105(c) (West 1991); 38 C.F.R. § 3.104.  In 
this case, the RO did not issue a denial on the veteran's 
claim for service connection for sleep disorder, chest pain, 
headaches, blackouts, joint pain, and fatigue on the basis of 
a well-grounded claim; the RO denied the veteran's claim 
because the veteran failed to report for VA examination that 
would have assessed the veteran's symptoms.  As the denial 
was not based on the receipt of a well-grounded claim but for 
failure to appear for VA examination, the July 1999 decision 
is final and will not be readjudicated in accordance with 
Section 7(b)(1)-(2) of the VCAA.

Determining the finality of the July 28, 1999, rating 
decision, the Board will now review the veteran's claim for 
an earlier effective date prior to March 2, 2002, in 
accordance with the following law and provisions.  

The method for determining the effective date of award of 
service connection is set forth in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400.  Generally, the applicable law indicates 
that, except as otherwise provided, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor. 38 U.S.C.A. § 5110(a) 
(West 2002).  The veteran reopened his claim for service 
connection for various symptoms in October 2000.  As this 
claim was filed greater than one-year following his 
separation from service, the date of entitlement to an award 
of service connection is the date of receipt of claim, or 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2)(i) (2003).  (The Board acknowledges that the RO 
reopened the veteran's claim in accordance to Section 7(b) of 
the VCAA, and as noted above, the Board does not believe that 
such analysis was the accurate determination for reopening 
the veteran's claim.  However, as the issue of service 
connection for fibromyalgia has already been established, the 
Board will not adjudicate whether new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for fibromyalgia and will 
only determine whether the veteran is entitled to an earlier 
effective date).

At the time the veteran filed his service connection claim, 
the law in effect allowed service connection for disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during a 
periods of active wartime service. 38 U.S.C.A. § 1110.  When 
there was an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA was required to give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107(b).

The law also included special provisions for compensation for 
certain disabilities due to undiagnosed illnesses related to 
service in the Persian Gulf during the Persian Gulf War.  38 
U.S.C.A. § 1117(a), 38 C.F.R. § 3.317.  In pertinent part, 
the signs and symptoms of which may have been manifestations 
of undiagnosed illness included symptoms that the veteran had 
complained of (i.e. fatigue, headaches, joint pain, sleep 
disturbance). 38 C.F.R. § 3.317(b)(1)(10) (2000).  The law 
was clear, however, that such signs or symptoms would not be 
attributable to undiagnosed illness where attributable to a 
"known clinical diagnosis." 38 C.F.R. § 3.317(a)(1)(ii) 
(2000).  Furthermore, VA General Counsel held that Section 
1117(a) of title 38, United States Code, authorizes service 
connection on a presumptive basis only for disability arising 
in Persian Gulf veterans due to "undiagnosed illness" and 
may not be construed to authorize presumptive service 
connection for any diagnosed illness, regardless of whether 
the diagnosis may be characterized as poorly defined, such as 
chronic fatigue syndrome or fibromyalgia.  VAOPGCPREC 8-98 
(August 3, 1998).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.38 C.F.R.  § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic 
multisymptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003). It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multisymptom illness."

This did not preclude, however, a known clinical diagnosis as 
being service connected under the governing provisions of 38 
U.S.C.A. § 1110.  See Combee v. Principi, 34 F.3d 1039, 1043 
(1994).  VA General Counsel also held that VA has authority 
under 38 U.S.C.A. § 1110 to pay compensation for disability 
due to a diagnosed disease, such as fibromyalgia, regardless 
of whether the disease may be characterized as poor defined.  
However, in the absence of an application presumption of 
service connection, veterans seeking compensation for such 
disability must submit evidence that their diagnosed disease 
was incurred in or aggravated by service.  VAOPGCPREC 8-98 
(number 7).  The RO determined that the effective date for 
service connection for fibromyalgia should be on March 1, 
2002, the date when the amended § 3.317 was made effective.  
The RO, however, did not address whether the veteran should 
be entitled to service connection for fibromyalgia under 38 
U.S.C.A. § 1110.  Therefore, the Board will address whether 
the veteran was entitled to service connection for 
fibromyalgia under 38 U.S.C.A. § 1110.  

As indicated above, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  The 
Board notes that evidence of in-service and post-service 
disabilities as well as medical evidence showing a 
relationship between the in-service and post-service 
disabilities is necessary to substantiate a claim for service 
connection.  See Caluza v. Brown  7 Vet.App. 498, 
505 (Vet.App.,1995).  

In this case, the veteran's service entry physical 
examination is negative for complaints of headaches, sleep 
disturbances, or joint pain, or any symptoms associated with 
fibromyalgia.  (The Board acknowledges that the veteran was 
unable to rotate his ankles on his entry physical 
examination; however, after an x-ray examination, an examiner 
assessed that the veteran's ankle was normal).  The veteran's 
service medical records show complaints of headaches, sleep 
disturbances, and joint pain.  The veteran has been 
repeatedly diagnosed with fibromyalgia.  In the December 2000 
VA compensation examination report, VA examiner assessed that 
the veteran has a history of fibromyalgia; in the February 
2003 VA compensation examination report, the examiner opined 
that the onset of the disease was difficult to determine but 
noted that the veteran exhibited symptoms of fibromyalgia 
(such as headaches, sleep disturbance, and depression) while 
in the military.  

The evidence shows that the veteran is currently diagnosed 
with fibromyalgia.  The evidence also shows in-service 
complaints of symptoms associated with fibromyalgia.  As VA 
examiner noted that the veteran exhibited symptoms of 
fibromyalgia in active service and in the absence of 
competent evidence denying a relationship between the 
veteran's in-service complaints and his current diagnosis of 
fibromyalgia, the Board finds that the record is at least in 
equipoise as to whether fibromyalgia is etiologically related 
to his in-service complaints of headaches, joint pain, and 
sleep disturbances.  After resolving reasonable doubt in 
favor of the veteran, the Board finds that the fibromyalgia 
incurred during active service.  As such, the Board concludes 
that service connection is warranted for fibromyalgia under 
38 U.S.C.A. § 1110.  

Finding that the veteran may receive an award of service 
connection for fibromyalgia under 38 U.S.C.A. § 1110, the 
Board will apply the date of entitlement to an award of 
service connection on the date of receipt of claim in 
accordance with 38 C.F.R. § 3.400(b)(2)(i) (2003).  The 
evidence shows that the RO received the veteran's application 
to reopen his claim for service connection for various 
symptoms (which included symptoms of fibromyalgia such as 
headaches, sleep disturbances, fatigue, joint pain, chest 
pain) on October 23, 2000.  As such, the Board concludes that 
October 23, 2000, the date of receipt of claim, is the proper 
date for the assignment of service connection for 
fibromyalgia.

II. Back and Right Knee Disorder

In July 1999, the RO denied the veteran's claims of service 
connection for a back and right knee disorder on the basis 
that the claims were not well grounded.  In October 2000, the 
RO received an application to reopen and readjudicate the 
veteran's claim in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).

The veteran's claim will be reopened in accordance to § 7(b) 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
Section 7(b)(1) of the VCAA provides that "in the case of a 
claim for benefits denied or dismissed as described in 
paragraph (2), the Secretary of VA shall, upon the request of 
the claimant order the claim readjudicated under chapter 51 
of such title, as amended by this act, as if the denial or 
dismissal had not been made.  Section 7(b)(2) of the VCAA 
defined these denials or dismissals as those that meet the 
following two criteria: (a) they became final during the 
period beginning on July 14, 1999, and ending on the date of 
the enactment" of the VCAA (November 9, 2000) and (b) they 
were issued because the claim was not well grounded.  The 
Board views unappealed rating decisions to be final as of the 
date of the notification letter, not as of the date the one-
year period expires.  See 38 U.S.C.A. §§ 5104, 7105(c) (West 
1991); 38 C.F.R. § 3.104.  

In this case, in a July 28, 1999, rating decision, the RO 
denied the veteran's claims for service connection for a 
right knee and a back disorder on the basis that the RO did 
not receive a well-grounded claim.  The RO provided a copy of 
the notice on August 3, 1999.  The veteran never filed a 
notice of disagreement and the decision became final on 
August 3, 1999.   Because August 3, 1999, is within the time 
period in which the RO may readjudicate claims finally denied 
as not well-grounded, the veteran's claims for service 
connection for a back and right knee disorder are reopened 
and the Board will determine the claims on the merits.



A. Service Connection

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2003).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service entry physical examination shows normal evaluations 
for the back and the knee; only a possible ankle abnormality 
is shown.  Service medical records show complaints of knee 
and back pain; positive tenderness with palpation on the 
lumbar spine (January 1996 record); and positive tenderness 
and crepitation of the knee (June 1990).  However, the 
veteran's service medical records did not reflect any 
radiological or clinical abnormalities to the right knee or 
the back.

Medical evidence consists of VA treatment records and 
compensation examinations.  A December 2000 VA joint 
examination report shows full range of motion of his knees 
without any synovitis; full extension and flexion with 
discomfort on palpation of his right knee; normal lordosis of 
the lumbar spine; sacroiliac tenderness on palpation; forward 
flexion of 40 degrees and extension of 5 degrees of his 
lumbar spine; and diagnoses of history of low back pain with 
injured lumbar spine in 1996 but no significant radiculopathy 
elicited at that time and history of right knee pain after 
physical training in 1990 but not history of synovitis.  A 
December 2000 x-ray evidence of the lumbosacral spine showed 
no evidence of fracture, compressions, or bony abnormality; 
disc spaces were maintained.  A December 2000 x-ray evidence 
of sacroiliac joints showed normal results.  An April 2000 x-
ray evidence of the right knee shows linear lucency in the 
right lateral aspect of the patella which could be due to 
bipartite patella; no joint effusion; and mild narrowing of 
the joint space.  

The February 2003 VA joint examination report shows that the 
examiner reviewed the veteran's claims folder.  On 
examination, the examiner was unable to obtain any range of 
motion testing of the back due to the veteran's inability to 
stand without being assisted.  No visible or palpable spasm 
of the lower back was noted but the veteran manifested rather 
generalized tenderness to palpation.  No effusion of the 
right knee was noted; the knee lacked 5 degrees from terminal 
extension and exhibited 145 degrees in flexion with pain on 
all range of motion testing; tenderness to palpation of the 
knee was noted.  Impressions of chronic low back pain with 
history of old injury and chronic right knee pain with 
history of retropatellar pain syndrome was advanced.  

The Board has reviewed the veteran's record, including his 
assertions on appeal.  Service medical records are negative 
for a chronic right knee or a back disorder.  Further, post-
service evidence is negative for a chronic right knee or a 
back disorder.  No physician has assessed that the veteran 
exhibits a right knee or a back disability; only impressions 
of chronic right knee and back pain were advanced.  The 
examiners, reviewing the veteran's service medical records, 
acknowledged that the veteran exhibited history of old 
injuries of the back and the knee; however, chronic 
disabilities of the back and the right knee were not 
advanced.  Although the veteran has been assessed as 
exhibiting pain, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted. See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), aff'd in part, vacated 
and remanded in part on other grounds, 259 F.3d 1356 (Fed. 
Cir. 2001).  Evidence of in-service and post-service 
disabilities as well as medical evidence showing a 
relationship between the in-service and post-service 
disabilities is necessary to substantiate the claim.  See 
Caluza v. Brown  7 Vet.App. 498, 505 (Vet.App.,1995).  In 
this case, there is no evidence of a current disability.

Only the veteran's own statements support the his claims that 
he manifests chronic right knee and back disorders.  The 
veteran does not claim nor does the evidence show that he is 
medically trained.  As a layperson, without medical training, 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time; and so, 
his contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).  Inasmuch as there is no medical evidence 
establishing the presence of a chronic right knee or back 
disorder, service connection for a chronic right knee or back 
disorder is not warranted.  

The Board acknowledges that in the February 2003 VA general 
examination, the examiner made a passing note that the 
veteran's "arthritis and fibromyalgia have been dealt with 
in the rheumatology and orthopedic exams."  However, the 
orthopedic examiner who assessed the veteran's right knee and 
back did not provide such an assessment.  Furthermore, the 
February 2003 general examination report shows that the 
musculoskeletal examination was very limited; there was no 
medical evidence that the veteran exhibited arthritis.  
Moreover, the fibromyalgia examination shows that the pain of 
the veteran's joints is due to the veteran's service-
connected fibromyalgia.  The examiner who evaluated the 
veteran's fibromyalgia did not diagnose the veteran with a 
separate back or a right knee disability; instead diagnosis 
of fibromyalgia by history was advanced.  Therefore, the 
Board finds that the passing note of "arthritis" is not 
probative.

The Board also acknowledges that in the February 2003 
orthopedic and general examinations, both examiners noted 
that the veteran was provided with a rheumatology 
examination.  There is no evidence of such examination in the 
record.  However, reviewing the evidence of the February 2003 
orthopedic examination report, it appears that the examiners 
were referring to the fibromyalgia examination: in the 
February 2003 examination report, the examiner quoted the 
notations from the fibromyalgia examination but referred to 
it as the rheumatology examination.  Therefore, the Board 
finds that there is no other evidence to show that the 
veteran manifests a chronic disability of the right knee or 
the back.

III. Post-traumatic Stress Disorder (PTSD)

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  Service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2004).

The Board notes that the veteran has satisfied the first 
element in that he has been diagnosed with PTSD.  Evidence 
consists of VA treatment records dated in November 2000, 
December 2000, and January 2001, and VA compensation 
examinations dated in February 2003 that clearly show that 
the veteran manifests PTSD.  The evidence reflects that the 
veteran experience frequent flashbacks, nightmares, and has 
unpleasant memories from the service and is depressed with 
constricted affect.  Examiners concluded that the veteran 
currently exhibits PTSD.  The Board finds that this evidence 
constitutes a clear and unequivocal diagnosis of PTSD by a 
mental-health professional. 

The Board also notes that the veteran has satisfied the 
second element in that there is medical evidence establishing 
a link between current symptoms and an in-service stressor.  
Evidence consists of VA treatment records, VA compensation 
examinations, and a state examination.  In the November 2000 
state examination, the examiner opined that the veteran's 
PTSD was related to childhood abuse and his experience while 
in the Armed Forces.  In the November 2000 VA treatment 
record, the examiner opined that it became evident as the 
interview progressed that the patient was suffering from 
PTSD; in-service traumas were discussed at the interview (see 
below for description of in-service stressors).  The February 
2003 VA compensation examination shows diagnosis of PTSD and 
a major depressive disorder.  The examiner opined that pre-
existing traits and environmental stresses prior to his 
military experiences made him more likely to manifest a 
mental disorder as an adult; however, it is more likely than 
not that his experiences in the military have contributed to 
his current level of symptoms.  The examiner also opined that 
the veteran's HIV was not the primary etiological stressor in 
his depression.  

The Board acknowledges that stressors in addition to the 
veteran's in-service traumas contributed to the veteran's 
current diagnosis of PTSD:  the state examiner noted that the 
veteran's childhood abuse contributed to the veteran's 
current PTSD and VA examiner opined that stressors prior to 
military contributed to the veteran's current psychiatric 
disorders.  However, given that all the examiners opined that 
the veteran's in-service stressors have contributed to the 
veteran's current diagnosis of PTSD, the Board finds that the 
medical evidence establishes a link between the veteran's 
current symptoms of PTSD and in-service stressors.  After 
resolving reasonable doubt in favor of the veteran, the Board 
concludes that the second element is satisfied.

The third element - the question of whether he was exposed to 
a stressor in service - is a factual determination and the 
Board is not bound to accept such statements simply because 
treating medical providers have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991).  As 
stated by the U.S. Court of Appeals for Veterans Claims 
(Court), "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood, 1 Vet. App. at 192. 

The Court set forth the analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in a claim for service 
connection for PTSD.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).  In Zarycki, it was noted that, under 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a cognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" may 
be made by considering military citations that expressly 
denote as much.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

"Engaged in combat with the enemy" means that the veteran 
actually took part in a fight or encounter with a military 
foe or hostile unit of instrumentality.  The phrase would not 
apply to veterans who served in a general "combat area" or 
"combat zone," but did not themselves engage in combat with 
the enemy. VAOPGPREC 12-99.  The Board notes that the 
veteran's record does not support a finding that he was 
engaged in combat with the enemy.  The veteran's separation 
notice reflects that the veteran received various awards and 
medals for his service; however, they do not show that the 
veteran actually took part in a fight or encountered with a 
military foe.  Thus, his records do not support a finding 
that he was engaged in actual combat.

If the "claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen v. 
Brown, 10 Vet. App. at 142 (emphasis added).  Having 
determined that the veteran was not engaged in combat with 
the enemy, the next question to be addressed is whether the 
evidence supports the veteran's assertions as to his claimed 
non-combat stressors.  

In his psychiatric examinations and VA treatment records, the 
veteran alluded to the three stressors in service.  They 
include the following:  (1) witnessing a fellow soldier die 
during parachute jumping training due to equipment failure 
and (2) witnessing an accident involving two airplanes during 
training (see November 2000 VA treatment record and February 
2003 VA psychiatric examination).  A February 2004 letter 
from the U.S. Armed Services Center for Unit Records Research 
(USASCRUR) show verification of the alleged in-service 
stressors: (1) USASCRUR verified that the fellow soldier 
claimed by the veteran was killed in a parachute jumping 
incident and (2) on March 23, 1994, while U.S. Army soldiers 
were preparing for parachute training, two U.S. Air Force 
aircraft were involved in a mid-air collision in the vicinity 
that the veteran had claimed.  The veteran also submitted a 
news article dated in June 1997 from the Boston Globe that 
detailed the facts of the March 1994 collision.  The RO also 
received personnel records dated in February 1995 that show 
that the veteran was in the same organization as the fellow 
soldier who died from parachute jumping.

Given the veteran's statements as to the events in service, 
the confirmation of those events by USASCRUR, in addition to 
a clear diagnosis of PTSD, which is linked to the in-service 
incidents, the Board finds that the evidence is sufficient to 
corroborate that the stressors actually occurred.  
Accordingly, the Board finds that the criteria to establish 
service connection for PTSD have been met in this case.

IV. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

Through the rating decisions, the August 2002 VCAA letter, 
the statement of the case, and the supplemental statement of 
the case, the veteran has been informed of the evidence 
necessary to substantiate his claim for service connection, 
the evidence VA will seek to provide, and the evidence the 
claimant is expected to provide.  For instance, in the letter 
of August 2002, the veteran was informed that in order to 
establish entitlement to service-connected compensation 
benefits, the evidence must show three things: an injury in 
military service or a disease that began in or was made worse 
during military service, or event in service causing injury 
or disease; a current physical or mental disability; and a 
relationship between his current disability and an injury, 
disease, or event in service.  He was given a list of what 
additional information or evidence was needed from him 
(information regarding treatment and location of records), 
and was told that VA would requests his cited documents 
provided he gave it his release to do so.  In the July 2004 
statement of the case, the veteran was informed of the 
information needed to substantiate a claim for an earlier 
effective date.  Relevant medical records have been obtained 
and lists of that evidence were provided to the veteran in 
the statement of the case and supplemental statement of the 
case.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
veteran by documents devoted solely to notifying the claimant 
of the information and evidence necessary to substantiate the 
claim, to indicating which party is responsible for obtaining 
which portion of such information and evidence, and to 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The 
General Counsel also held that the notice requirement of 
section 5103(a) and section 3.159(b)(1) can be satisfied by a 
document such as a statement of the case, a supplemental 
statement of the case, or a rating decision.  VAOPGCPREC 7-
2004 (General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000)).  In this case, the August 2002 VCAA 
letter and the July 2004 statement of the case provided the 
veteran with the information and evidence needed to 
substantiate the claim, and that letter, along with the 
February 2004, provided the veteran with the information 
indicating which party is responsible for obtaining which 
portion of such information and informed him of the 
opportunity to provide any evidence in his possession that 
pertains to the claims.

The Board further notes that information regarding 38 C.F.R. 
§ 3.159 was sent to the veteran after the RO's decision that 
is the basis for this appeal.  See Pelegrini II, No. 01-944, 
slip op. at 8-11 (June 24, 2004).  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, although the complete VCAA information was not given to 
the veteran prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the SOC, SSOC, 
and other VA correspondence were provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and its content fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
correspondence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining service 
records and VA treatment records, and providing VA 
compensation examinations.  The Board concludes, therefore, 
that a decision on the merits at this time with respect to 
the issues an earlier effective date for service connection 
for fibromyalgia and service connection for a back disorder, 
right knee disorder, and PTSD do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

An effective date of October 23, 2000, for a grant of service 
connection for fibromyalgia, is GRANTED.  Service connection 
for a back disorder is DENIED.  Service connection for a 
right knee disorder is DENIED.  Service connection for PTSD 
is GRANTED.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs
 
